Case: 1:19-cr-00277 Document #: 116 Filed: 08/10/21 Page 1 of 5 PagelD #:875

GENERAL THIRD-PARTY CITATION IN CRIMINAL CASE —-INVESTMENT ACCOUNT

 

Issued by the
United States District Court

NORTHERN DISTRICT OF ILLINOIS Pp O S

UNITED STATES OF AMERICA
THIRD-PARTY CITATION TO DISCOVER ASSETS

Vv.
CASE NUMBER: 19 CR 277

CONCEPCION MALINEK

TO: Edward Jones, Attn: Legal Discovery Center, 12555 Manchester Road, Saint Louis, Missouri, 63131

On April 22, 2021, the court entered judgment in favor of the United States and against Concepcion Malinek, ***-**-3405, and it
remains unsatisfied in the total amount of $97,651.01.

YOU ARE PROHIBITED from making or allowing any transfer or other disposition of, or interfering with, any property not exempt from
execution or garnishment belonging to the judgment debtor or to which he may be entitled or which may be acquired by or become due to the
judgment debtor and from paying over or otherwise disposing of any money not so exempt, which is due or becomes due to judgment debtor,
until further order of court or termination of the proceedings. You are required to withhold the payment or transfer of any money or other property
no more than twice the amount of the unsatisfied judgment.

YOUR FAILURE TO APPEAR AND ANSWER AS HEREIN DIRECTED MAY CAUSE YOU TO BE ARRESTED AND BROUGHT
BEFORE THE COURT TO ANSWER TO A CHARGE OF CONTEMPT OF COURT, WHICH MAY BE PUNISHABLE BY
IMPRISONMENT.

[] YOU ARE COMMANDED to appear in the United States District Court at the place, date, and time specified below to

be examined under oath to discover assets or income not exempt from the enforcement of the judgment.

 

PLACE OF TESTIMONY COURTROOM DATE AND TIME

 

 

 

YOU ARE COMMANDED to appear in the Office of the United States Attorney at the place, date, and time specified

below to be examined under oath to discover assets or income not exempt from the enforcement of the judgment.

PLACE OF TESTIMONY DATE AND TIME

219 South Dearborn Street, 5th Floor, Chicago, Illinois 60604 August 24, 2021 at 10:30 a.m.
.A timely written answer will make your personal appearance unnecessary,

 

YOU ARE COMMANDED to produce and permit inspection and copying of the following documents at the place,

date, and time specified above: See attached rider.

CERTIFICATE OF ATTORNEY THOMAS G. BRUTON, Clerk of the District Court
The undersigned certifies under penalties of perjury provided by law
(735 ILCS 5/1-109) that on April 22, 2021 judgment was entered against
the defendant in the amount of $112,645.00 in the United States District
Court for the Northern District of Illinois in case number 19 CR 277,
and the balance now due is $97,651.01.

Seetl PP ‘ Nesgre We (By) Deputy Clerk

Scott D. Heffron, Assistant United States Attorney, 219 S. Dearborn Street,
5th Fl., Chicago, Illinois 60604; (312) 886-4190.

THOMAS G. BRUTON, CLERK

Wirosbava Onterte

 

 

 

August 3, 2021

 

(By) DEPUTY CLERK DATE

 

 
Case: 1:19-cr-00277 Document #: 116 Filed: 08/10/21 Page 2 of 5 PagelD #:876

 

 

 

 

 

 

- PROOF OF SERVICE
DATE PLACE
SERVED 3| 5| DOD Edward Jones, Attn: Legal Discovery Center
12555 Manchester Road, Saint Louis Missouri, 63131
SERVED ON (PRINT NAME) MANNER OF SERVICE
Edward Jones
SERVED BY (PRINT NAME) TITLE
Pamela Vargas Legal Assistant
DECLARATION OF SERVER

 

I declare under penalty of perjury under the laws of the United States of America that I am over 21 years of age and the foregoing information contained in the

Proof of Service is true and correct.

exscuedon__BL27/ DOR)

—proungse

 

 

 

SIGNATURE OF SERVER
DATE . i,
219 S, Dearborn Street, Sth Floor, Chicago, Llinois 60604
ADDRESS OF SERVER
Notice to judgment debtor pursuant to the Illinois Code of Civil Procedure § 2-1402(b)
CITATION NOTICE (2) Fuel, provisions, furniture, and personal effects in the debtor's household, and for

In the United States District Court
for the Northern District of Hlinois
219 S. Dearborn St., Chicago, Illinois

United States, Judgment Creditor
V.
Concepcion Malinek, Judgment Debtor
Lexington FMC
Register Number: 53954-424
3301 Leestown Road

Lexington, Kentucky 40511-8799

Amount of judgment: $112,645.00
This citation is directed to: Edward Jones

NOTICE: The court has issued a citation against the person named above. The
citation directs that person to appear at the place designated above to be examined
for the purpose of allowing the judgment creditor to discover income and assets
belonging to you, the judgment debtor, or in which you, the judgment debtor, has an
interest. The citation was issued on the basis of a judgment against you, the judgment
debtor, in favor of the judgment creditor in the amount stated above. On or after the
date stated above, the court may compel the application of any discovered income or
assets toward payment on the judgment.

The amount of income or assets that may be applied toward the judgment for criminal
fines and restitution is limited by federal and Illinois law. The JUDGMENT
DEBTOR HAS THE RIGHT TO ASSERT STATUTORY EXEMPTIONS
AGAINST CERTAIN INCOME OR ASSETS OF THE JUDGMENT DEBTOR
WHICH MAY NOT BE USED TO SATISFY THE JUDGMENT IN THE
AMOUNT STATED ABOVE.

Under federal law relating to the enforcement of judgments for criminal fines and
restitution, the property exempt from levy is:

(1) Wearing apparel and school books necessary for the debtor or for his family;

personal use, livestock, and poultry of the debtor, as does not exceed $9,690 in value;
(3) Books and tools of a trade, business, or profession necessary for the trade,
business, or profession of the debtor as do not exceed in the aggregate $4,850 in value;
(4) Unemployment benefits payable to an individual with respect to his unemployment
(including any portion thereof payable with respect to dependents).

(5) Undelivered mail to any person, which has not been delivered to the addressee.
(6) Certain annuity and pension payments under the Railroad Retirement Act,
benefits under the Railroad Unemployment Insurance Act, special pension payments
received by a person whose name has been entered on the Army, Navy, Air Force, and
Coast Guard Medal of Honor roll, and annuities based on retired or retainer pay under
chapter 73 of title 10 of the United States Code.
(7) Workmen's compensation payable to an individual (including any portion thereof
payable with respect to dependents) under a workmen's compensation law.
(8) Judgments for support of minor children required by judgment of a court of
competent jurisdiction, entered prior to the date of levy, to contribute to the support of
his minor children
(9) Certain service-connected disability payments payable to an individual as a
service-connected (within the meaning of section 101(16) of title 38, United States
Code) disability benefit.
(10) Assistance under Job Training Partnership Act. under the Job Training
Partnership Act (29 U.S.C. 1501 et seq.) from funds appropriated pursuant to such Act.
(See 18 U.S.C. § 3613(a) and 26 U.S.C. § 6334.)
THE JUDGMENT DEBTOR HAS THE RIGHT AT THE CITATION HEARING TO
DECLARE EXEMPT CERTAIN INCOME OR ASSETS OR BOTH. The judgment
debtor also has the right to seek a declaration at an earlier date, by notifying the clerk in
writing at 219 S. Dearborn, 20" Floor, Chicago, Illinois 60604. When so notified, the
Clerk of the Court will obtain a prompt hearing date from the court and will provide the
necessary forms that must be prepared by the judgment debtor or the attorney for the
judgment debtor and sent to the judgment creditor and the judgment creditor's attorney
regarding the time and location of the hearing.

Certificate of Mailing

I certify that within three business days of service on the above-named third-party
citation respondent a copy of this citation to discover assets and citation notice were
sent by first class U.S. Mail to the judgment debtor's last known address, which is
Lexington FMC, Register Number: 53954-424, 3301 Leestown Road, Lexington,
Kentucky 40511-8799 .

 
Case: 1:19-cr-00277 Document #: 116 Filed: 08/10/21 Page 3 of 5 PagelD #:877

RIDER TO THE THIRD-PARTY CITATION TO DISCOVER ASSETS
SERVED ON EDWARD JONES
IN UNITED STATES V.CONCEPCION MALINEK
SSNIB 405, CASE NO. 19 CR 277

The judgment debtor is Concepcion Malinek. Produce all documents and things in your possession or control
as they relate to the property, income, or assets of the judgment debtor for a three-year period preceding the
return date listed on the Citation to Discover Assets including, but not limited to:

1.

All records of accounts open or closed whether held jointly or severally, as a trustee or fiduciary as well
as custodian, executor, guardian or nominee.

Records disclosing the types of accounts held by the above.

All account records of security transactions including all agreements, contracts, applications for account,
signature cards, all records relative to treasury notes or certificates of deposit purchased, cash accounts,
ready asset accounts, mutual fund accounts, commodity accounts, margin accounts, or other accounts.
Such records including cash receipts, confirmation slips, securities delivered receipts, statements of
account, notifications of purchase or sale, representative’s stock record, account executive worksheets,
correspondence, ledger sheets, cash in slips, buy and sell slips, or other records of these transactions.

Other records revealing a description of the securities transacted, quantity bought or sold, date of
transactions, purchase or sales price and commissions paid.

Records revealing the dates, amounts, and purpose of all payments by the above to you. Records of the
disposition of the proceeds from each sale including checks (front and back) issued to the above as a

result of these sales.

Records of cash and stock dividends and interest paid including checks (front and back) issued and
Forms 1099.

Broker’s account records maintained including but not limited to all notes, memoranda (informal or
formal), correspondence, financial statements, background or credit investigations, records disclosing
the stock transfer agent and dividend disbursing agent.

Records of all other payments to the above such records revealing the date, amount, and purpose of the
payment including the checks (front and back) for such payments.

Please return to: United States Attorney’s Office, Financial Litigation Unit, 219 South Dearborn Street, 5" Floor,
Chicago, Illinois 60604

 

 

 
Case: 1:19-cr-00277 Document #: 116 Filed: 08/10/21 Page 4 of 5 PagelD #:878

From: TrackingUpdates@fedex.com

To: Vargas, Pamela (USAILN)

Subject: FedEx Shipment 774441775569: Your package has been delivered
Date: Thursday, August 5, 2021 9:10:40 AM

 

 

Hi. Your package was
delivered Thu, 08/05/2021 at
9:08am.

Delivered to 12555 MANCHESTER RD, SAINT LOUIS, MO 63131
Received by D.ECLUE

OBTAIN PROOF OF DELIVERY

TRACKING NUMBER 774441775569

FROM Pamela Vargas
219 S. Dearborn Street
Room 500
CHICAGO, IL, US, 60604

TO Attn: Legal Discovery Center
Edward Jones
12555 Manchester Road
SAINT LOUIS, MO, US, 63131

SHIP DATE Wed 8/04/2021 04:58 PM

 
Case: 1:19-cr-00277 Document #: 116 Filed: 08/10/21 Page 5 of 5 PagelD #:879

DELIVERED TO

PACKAGING TYPE

ORIGIN

DESTINATION

SPECIAL HANDLING

NUMBER OF PIECES

TOTAL SHIPMENT WEIGHT

SERVICE TYPE

 

 

 

 

 

FOLLOW FEDEX | o|

 

 

 

Shipping/Receiving

FedEx Envelope

CHICAGO, IL, US, 60604
SAINT LOUIS, MO, US, 63131

Deliver Weekday
DSR

0.50 LB

FedEx Standard Overnight

Download the
FedEx® Mobile app

Get the flexibility you need to create
shipments and request to customize
your deliveries through the app.

LEARN MORE

 

| | | |

|| Please do not respond to this message. This email was sent from an unattended mailbox.
This report was generated at approximately 9:10 AM CDT 08/05/2021.

All weights are estimated.

 
